Citation Nr: 0920416	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for rectocele.

2.  Entitlement to a separate compensable evaluation for 
fecal leakage.

3.  Entitlement to service connection for a respiratory 
disorder (claimed as asthma).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 2008, the Board remanded this case for further 
evidentiary development.  In light of recent VA medical 
opinion identifying additional aspects of disability related 
to the Veteran's service-connected rectocele, the Board has 
rephrased the issues listed on the title page.

The Board notes that a December 2005 VA Compensation and 
Pension (C&P) examination report provided a diagnosis of 
tarsal tunnel syndrome of the right foot with residuals.  The 
Veteran indicated that her symptoms developed during service.  
The Board again refers this reasonably raised claim of 
entitlement to service connection for tarsal tunnel syndrome 
of the right foot (right foot disability) to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating 
for rectocele under DC 7623.

2.  The Veteran's fecal leakage caused by her service-
connected rectocele, manifested by constant slight fecal 
leakage, is not duplicative of, or overlapping with, the 
symptomatology for evaluating her rectocele under DC 7623.

3.  The Veteran's allergic rhinitis had its onset in service.




CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for rectocele is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.14, 4.116, Diagnostic Code (DC) 7623 
(2008).

2.  A separate 10 percent rating for fecal incontinence due 
to service-connected rectocele is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.14, 
4.114, DC 7332 (2008); 57 Fed. Reg. 10451-01 (Mar. 26, 1992); 
60 Fed. Reg. 19851-02 (Apr. 21, 1995).

3.  Service connection for allergic rhinitis is warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service-connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
Rectocele and fecal leakage

Service connection has been established for a rectocele as a 
surgical complication of pregnancy.  A 10 percent evaluation 
is warranted for relaxation of perineum.  A 50 percent 
evaluation requires a rectocele or cystocele.  38 C.F.R. 
§ 4.116, DC 7623.  The currently assigned 50 percent 
evaluation is the maximum permissible schedular evaluation 
absent additional disability such as rectovaginal or 
urethrovaginal fistula.  See 38 C.F.R. § 4.116, DC's 7624 and 
7625.  The medical evidence does not describe a rectovaginal 
or urethrovaginal fistula. 

On VA gynecological examination in November 2005, the Veteran 
described for the first time that she "does not have control 
to both liquid and solid stools, that she soils on her 
garments all the time and the fact that she has incontinence 
of both urine and fecal material upon intercourse."  She 
otherwise described "some" fecal incontinence, which she 
had not previously mentioned although it existed.  Physical 
examination, which demonstrated a moderate rectocele and a 
very attenuated rectal sphincter with an inability to tighten 
against the examiner's finger, resulted in a diagnosis of 
rectocele with poor sphincter control.

On VA C&P examination in December 2008, the Veteran described 
urgency with bowel movements with almost daily accidents if 
she delayed.  To avoid accidents, she used 3 to 4 pads during 
a 24-hour period.  Her leakage consisted of a small-size 
strawberry amount of stool.  She was awaiting to undergo a 
sphincteroplasty.  The examiner provided opinion that the 
Veteran's fecal incontinence was more likely than not related 
to her service-connected rectocele, in that a rectocele 
commonly caused fecal incontinence due to anatomic and 
functional disturbance of the anal sphincter area.

As noted in the Board's October 2008 remand, the Veteran's 
representative has argued for application of DC 7332, 
pertaining to impairment of sphincter control of the rectum 
and anus.  DC provides for a non-compensable evaluation for 
slight loss of sphincter control without leakage.  A 10 
percent evaluation is warranted for constant slight or 
occasional moderate leakage.  Occasional involuntary bowel 
movements necessitating the wearing of a pad warrants a 30 
percent evaluation.  A 60 percent rating is warranted for 
extensive leakage and fairly infrequent involuntary bowel 
movements.  38 C.F.R. § 4.114, DC 7332.  

The Board notes that DC 7623 does not specifically 
contemplate symptoms of fecal leakage.  Notably, this 
diagnostic code was revised in May 1995.  The Board can find 
no language in the proposed rule or final rule, or the prior 
version of DC 7623, speaking to symptoms of fecal leakage in 
conjunction with a rectocele or relaxation of the perineum.  
See 38 C.F.R. § 4.116a, DC 7623 (1994); 57 Fed. Reg. 10450-01 
(March 26, 1992); 60 Fed. Reg. 19851-02 (April 21, 1995).  

The VA examiner in December 2008 provided a clear opinion 
that the Veteran's fecal leakage was attributable to her 
service-connected rectocele.  This fecal leakage does not 
appear to be contemplated by the criteria of DC 7623.  The 
Board resolves any interpretative doubt in favor of the 
Veteran by finding that the Veteran's fecal leakage should be 
separately rated under DC 7332.  See Brown v. Gardner, 513 
U.S. 115, 118 (1994) (holding that, if a statute pertaining 
to veterans' benefits is ambiguous, any interpretive doubt is 
to be resolved in the veteran's favor).  See also Smith 
(William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the 
canons of statutory construction apply to regulations as well 
as statutes).

In this case, the Veteran describes small amounts of frequent 
fecal leakage necessitating the wearing of a pad.  The Board 
has no reason to doubt truthfulness of this assertion, 
particularly in light of the fact that she is awaiting to 
undergo a sphincteroplasty.  The Veteran's slight constant 
leakage warrants a separate 10 percent rating under DC 7332 
for the entire appeal period.

However, the criteria for the next higher 30 percent rating 
under DC 7332 have not been met.  The Veteran describes her 
fecal leakage as consisting of a small-size strawberry amount 
of stool which necessitates the wearing of pads.  Clearly, 
however, the Veteran is not describing, and has never 
described, fecal leakage involving an "involuntary bowel 
movement" which is a criterion necessary for the next higher 
rating.  Accordingly, the criteria for a rating in excess of 
10 percent for fecal leakage have not been met for any time 
during the appeal period.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) when the maximum 
schedular rating for a disability has been assigned.  See 
Moyer v. Derwinski, 2 Vet. App. 289 (1992) (VA must consider 
the provisions of 38 C.F.R. § 3.321(b) when a claimant is in 
receipt of the maximum schedular evaluation).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Board finds that the Veteran's symptoms of 
fecal leakage are not contemplated in the 50 percent 
schedular rating for rectocele assigned under DC 7623.  Per 
argument of the Veteran's representative, the Board has found 
an additional avenue for compensation under VA's rating 
schedule for this aspect of the Veteran's disability.  At 
this time, all symptoms and level of disability resulting 
from the Veteran's service-connected rectocele are now 
addressed by criteria found in the rating schedule.  
Therefore, the first prong of the Thun test is not satisfied.

The Board further notes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Thun, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Respiratory disorder

The Veteran initiated a claim of service connection for 
asthma.  A service treatment record (STR) dated April 2001 
assessed her symptoms of intermittent wheezing as asthma.  
While the Veteran was stationed in Japan, she was treated for 
an instance of congestion in February 1998 and allergic 
conjunctivitis in November 2000.

A VA C&P respiratory examination in May 2004 found no 
evidence of a current asthma disability based upon the 
results of pulmonary function testing (PFT).  At that time, 
the examiner observed that the Veteran appeared to describe a 
mild pharyngitis/possible tracheitis since her deployment to 
Kuwait, and recommended the Veteran to undergo an ear, nose 
and throat (ENT) examination with direct laryngoscopy to 
properly assess this condition.

In December 2008, the Veteran underwent VA C&P ENT 
examination pursuant to a remand directive of the Board.  The 
examiner, upon listening to the Veteran's complaints, 
determined that she was not describing disability involving 
the throat.  Rather, she described seasonal difficulties of 
nasal obstruction which began in service when she returned 
from service in Japan.  The Veteran's laryngeal examination 
was normal, and the examiner indicated that she had no asthma 
or pulmonary problems.  The examiner found that the Veteran 
was describing allergic rhinitis, which was possibly a cedar 
allergy, which was unlikely "related to her military 
service."

In adjudicating this claim, the Board recognizes that the 
Veteran, as a lay person, does not possess the legal or 
medical knowledge to articulate the exact parameters of her 
claim.  In Clemons v. Shinseki, __ Vet. App. __ (Feb. 19, 
2009) (per curiam order), the Court indicated that VA should 
determine the "scope" of the claim submitted by a lay 
claimant according to the reasonable expectations of the non-
expert, self-represented claimant and the evidence developed 
in processing that claim.  For example, VA should focus on 
the symptoms claimed in light of the evidence developed 
during the claim to determine the actual disease or 
disability being claimed by the claimant.

In this case, the VA examiner in December 2008 determined 
that the Veteran was describing a disability properly 
diagnosed as allergic rhinitis.  Although the examiner stated 
that it was unlikely that the Veteran's allergic rhinitis was 
"related to her military service," the Board must note that 
actual causation is not required for an award of service 
connection.  A disorder may be service-connected if it first 
manifested in service and remained chronic thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  The VA 
C&P examiner in December 2008 stated that the Veteran was 
describing allergic rhinitis which had its onset during 
service.

With consideration of the evidentiary value that may be 
assigned to the Veteran's lay description of symptoms under 
Jandreau, Layno and Barr, the Board resolves reasonable doubt 
in favor of the Veteran and grants a claim of service 
connection for allergic rhinitis.  38 U.S.C.A. § 5107(b).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the service connection claim, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

With respect to the rectocele claim, the Veteran is 
challenging the initial evaluation assigned following a grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Nonetheless, the Board notes that the RO issued a VCAA notice 
in April 2006 following the grant of service connection in 
this case.  This letter advised the Veteran that her 
disability rating was determined by a schedule for evaluating 
disabilities published at title 38 Code of Federal 
Regulations, Part 4.  She was informed that evidence 
considered in determining her disability ratings included the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  Examples of evidence to be 
considered included information about on-going treatment 
records, including VA or other Federal treatment records, he 
had not previously identified; recent Social Security 
determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
her condition affected her ability to work; or statements 
discussing her disability symptoms from people who have 
witnessed how they affected her.  She was further advised to 
submit to the RO any additional evidence pertinent to her 
claim.  

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claims.  The Veteran has 
submitted oral statements to VA examiners regarding the 
nature, severity and duration of her symptoms.  Notably, the 
Board has accepted the Veteran's lay description of fecal 
incontinence symptoms in full in awarding her additional 
benefits.  

Notably, the Veteran was provided an additional period of 30 
days to submit additional evidence or argument in support of 
her claim prior to recertification of her claims to the Board 
by the AMC.  The Veteran has not submitted any additional 
evidence or argument, or requested an additional extension of 
time to do so.  Furthermore, neither the appellant nor her 
representative has argued any prejudicial error regarding 
VCAA notice deficiencies on her downstream initial rating 
claim.  Accordingly, the Board finds that adjudication of 
this claim at this time would not be prejudicial to the 
Veteran.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs.  She reported a recent VA evaluation to perform a 
sphincteroplasty.  By the very nature of the VA claims 
process, the claims folder will not have completely updated 
VA clinical records at the time the Board reaches a final 
determination.  

Important for this claim, the Veteran is in receipt of the 
maximum schedular evaluation for rectocele, and no further 
compensation can be awarded under DC 7623.  The Veteran 
described to a VA C&P examiner in 2008 her current symptoms 
relating to fecal leakage, which are clearly within the 
competence of the Veteran to describe.  The Board has 
accepted the Veteran's description of symptoms in full, and 
awarded an additional 10 percent in VA compensation benefits.  
In light of the above, the outstanding VA clinical records 
are not necessary for a determination in this case.

Additionally, the Veteran was afforded VA C&P examination in 
December 2008 to evaluate all aspects of disability related 
to her service-connected rectocele.  There is no subsequent 
lay or medical evidence suggesting an increased severity of 
symptoms to the extent that a higher rating may still be 
possible.  Thus, there is no duty to provide further medical 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist her in the development of her 
claims being decided on appeal.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

An initial rating greater than 50 percent for rectocele is 
denied.

A separate 10 percent rating for fecal leakage due to 
rectocele is granted.

Service connection for allergic rhinitis is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


